     Case 2:15-cv-01733-MCE-DB Document 244 Filed 09/03/20 Page 1 of 14

 1   O’MELVENY & MYERS LLP                        BURSOR & FISHER, P.A.
     Richard B. Goetz (State Bar No. 115666)      Neal J. Deckant (State Bar. No. 322946)
 2   Carlos M. Lazatin (State Bar No. 229650)     Frederick J. Klorczyk (State Bar No. 320783)
     400 South Hope Street                        1990 North California Boulevard, Suite 940
 3   Los Angeles, CA 90071                        Walnut Creek, CA 94596
     Telephone: (213) 430-6000                    Telephone: (925) 300-4455
 4   Facsimile: (213) 430-6407                    Facsimile: (925) 407-2700
     Email: rgoetz@omm.com                        E-Mail:       ndeckant@bursor.com
 5          clazatin@omm.com                                    fklorczyk@bursor.com
 6   O’MELVENY & MYERS LLP                        BURSOR & FISHER, P.A.
     Hannah Y. Chanoine (admitted pro hac vice)   Joseph I. Marchese (admitted pro hac vice)
 7   Times Square Tower                           888 Seventh Avenue
     7 Times Square                               New York, NY 10019
 8   New York, NY 10036                           Telephone: (646) 837-7150
     Telephone: (212) 326-2000                    Facsimile: (212) 989-9163
 9   Facsimile: (212) 326-2061                    E-Mail:       jmarchese@bursor.com
     Email: hchanoine@omm.com
10                                                BURSOR & FISHER, P.A.
     Attorneys for Defendants                     Scott A. Bursor (State Bar No. 276006)
11                                                2665 S. Bayshore Dr., Suite 220
                                                  Miami, FL 33133-5402
12                                                Telephone: (305) 330-5512
                                                  Facsimile: (305) 676-9006
13                                                E-Mail:       scott@bursor.com
14                                                Attorneys for Plaintiff
15                               UNITED STATES DISTRICT COURT

16                              EASTERN DISTRICT OF CALIFORNIA

17

18   JOANN MARTINELLI, individually and on        No. 2:15-cv-01733 MCE DB
     behalf of all others similarly situated,
19                                                STIPULATION AND ORDER
                          Plaintiff,              ESTABLISHING REMOTE
20                                                DEPOSITION PROTOCOL
            v.
21
     JOHNSON & JOHNSON and McNEIL
22   NUTRITIONALS, LLC,

23                        Defendants.

24

25

26

27

28
     STIPULATION AND ORDER
     ESTABLISHING REMOTE DEPOSITION PROTOCOL
     Case No. 2:15-cv-01733-MCE-DB
     Case 2:15-cv-01733-MCE-DB Document 244 Filed 09/03/20 Page 2 of 14

 1          WHEREAS under Rule 30(b)(4), the parties may stipulate that a deposition be taken by
 2   telephone or other remote means; and
 3          WHEREAS in light of the COVID-19 pandemic, Defendants Johnson & Johnson and
 4   McNeil Nutritionals, LLC (“Defendants”) and Plaintiff JoAnn Martinelli (“Plaintiff”)
 5   (collectively the “Parties”) foresee that some depositions, whether by agreement or by Court
 6   order, may take place remotely in this matter;
 7          NOW THEREFORE the undersigned Defendants and Plaintiff hereby stipulate and agree
 8   to the following protocol for the taking of remote depositions in this matter, and respectfully
 9   request that the Court so-order this stipulation:
10          1.      Applicability. Unless otherwise agreed in writing by the Parties, this Order
11   applies to depositions taken remotely during the COVID-19 pandemic, recognizing the special
12   circumstances that may prevent participants from physically attending depositions (the
13   “Pandemic Period”). Remote depositions in this matter may take place only by agreement of the
14   Parties or order of the Court. Remote depositions of third parties may take place only by
15   agreement of the Parties and the third-party deponent, or by order of the Court. Where a third-
16   party deposition proceeds remotely, the third-party deponent, and his or her counsel, shall be
17   bound by the terms of this stipulation. Nothing herein shall be interpreted as precluding any party
18   from objecting to a particular deposition occurring remotely based on the specific circumstances
19   of the deponent, the nature of the deposition, or other particularized facts.
20          2.      Proceeding with a Remote Deposition. A party seeking to depose a witness must
21   first notify counsel for that witness in writing of its intent to depose that witness, following
22   which, after a period of advance coordination, the party may notice the deposition. During the
23   advance coordination, and prior to scheduling and noticing any remote deposition, counsel for the
24   party seeking the deposition and counsel for the witness shall take into account the following:
25                  A.      Public Health. The conditions and procedures proposed for conducting a
26                  remote deposition must give due account to applicable health directives in place at
27                  the time of the deposition and recommendations and individual medical advice
28
     JOINT STIPULATION AND ORDER EXTENDING CASE
                                                                                                        -1-
     SCHEDULE
     Case No. 2:15-cv-01733-MCE-DB
     Case 2:15-cv-01733-MCE-DB Document 244 Filed 09/03/20 Page 3 of 14

 1                  affecting Participants. 1 No person shall be required to violate or disregard
 2                  applicable health directives and recommendations or the advice of his or her
 3                  physician.
 4                  B.      Right to Counsel. A deponent has a presumptive right to receive the
 5                  confidential advice and assistance of counsel in: (a) preparing for the deposition
 6                  and (b) defending the deposition. This Order does not modify or abridge that right
 7                  in any way; nor does this Order modify or abridge the right of any party taking a
 8                  deposition to do so in person if it prefers to do so. If defending counsel defends
 9                  the deposition in-person rather than by remote means, counsel for the noticing
10                  party must also be permitted to attend the deposition in-person.
11                  C.      Private, Quiet, and Secure Locations. Each Participant must have access
12                  to a private, quiet, and secure room where he or she will be uninterrupted and
13                  where confidentiality of the proceedings may be preserved for the entirety of the
14                  deposition. Prior to the deposition commencing, defending counsel and counsel
15                  for the noticing party should confer over whether the deponent’s background may
16                  distract from the testimony.
17                  D.      Confidentiality/Security. To ensure the confidentiality and integrity of
18                  the deposition and any exhibits: (i) only Participants may participate in remote
19                  depositions or otherwise communicate with the deponent during the remote
20                  deposition ; (ii) all Participants must be able to participate through a secure
21                  audio/video conferencing platform that, at a minimum, provides verifiable end-to-
22                  end encryption, requires unique user-identity authentication, and employs a
23                  vendor-moderated “green room” or “lobby” feature; and (iii) Participants must
24                  receive and maintain any exhibits securely. Additionally:
25

26
     1
       For purposes of this Order, “Participants” are the deponent, counsel for the parties, counsel for
27   the deponent, the court reporter, the videographer, and any technician(s) providing support
     services.
28
     JOINT STIPULATION AND ORDER EXTENDING CASE
                                                                                                      -2-
     SCHEDULE
     Case No. 2:15-cv-01733-MCE-DB
     Case 2:15-cv-01733-MCE-DB Document 244 Filed 09/03/20 Page 4 of 14

 1                     a.     All Participants who connect to the audio/video platform must
 2                     connect, through a private, password-protected network. Connection
 3                     through a public Wi-Fi network is not permitted.
 4                     b.     The noticing party shall ensure that technical and other information
 5                     concerning the security of the proposed audio/video platform is available to
 6                     all Participants at least five business days before the deposition.
 7               E.    Access to Suitable Hardware and Software.
 8                     a.     When the party seeking a deposition first provides counsel for the
 9                     witness with written notification of its intent to depose a witness remotely,
10                     and, unless otherwise agreed to, in no case fewer than 14 days prior to the
11                     deposition, the noticing party shall inform all parties of (1) the
12                     videoconferencing platform it intends to use; (2) the minimum technical
13                     specifications required for the secure and uninterrupted use of that
14                     platform, including equipment, software, and internet bandwidth
15                     requirements; (3) additional software, if any, that will be used during the
16                     deposition; and (4) the names and contact information of the individuals
17                     who will support the deposition and who can answer questions about
18                     technical requirements. The noticing party shall promptly inform all
19                     parties of any updates to the noticed videoconferencing platform that are
20                     implemented in the time between providing this notice and the date of the
21                     deposition.
22                     b.     Each Participant must possess a laptop, desktop, tablet, or other
23                     suitable device with internet, webcam, and microphone capabilities as well
24                     as necessary internet browser and other software. Devices to be used must
25                     be secured with appropriate firewalls, VPN, or similar security
26                     infrastructure. If the deponent does not have access to such a device,
27                     counsel for the deponent shall undertake reasonable efforts to provide the
28
     JOINT STIPULATION AND ORDER EXTENDING CASE
                                                                                                -3-
     SCHEDULE
     Case No. 2:15-cv-01733-MCE-DB
     Case 2:15-cv-01733-MCE-DB Document 244 Filed 09/03/20 Page 5 of 14

 1                      deponent with such device. If the deponent is a third party and not
 2                      affiliated with a party, counsel for the third party, if applicable, shall be
 3                      responsible for ensuring that the deponent possesses all necessary
 4                      equipment and software. If the third party is unrepresented, the noticing
 5                      party shall be responsible for ensuring that the deponent possesses all
 6                      necessary equipment and software.
 7               F.     Connectivity. The deponent must have sufficient internet connectivity and
 8               bandwidth to support a video deposition. Such capacity shall be sufficient to
 9               ensure that when used with the deposition platform, there will be (a) high-quality
10               video upload (from the deponent) and download (to other Participants), (b) no
11               material time discrepancy between audio and video, and (c) consistent
12               connectivity, with no material disruptions. Additionally:
13                      a.      The available internet connection must be a Broadband connection
14                      (cable or satellite) of at least 10Mbps or better.
15                      b.      Where practicable, defending counsel shall arrange a test of the
16                      deponent’s equipment with the deposition vendor using the planned system
17                      reasonably in advance of the deposition. Any participating lawyer may
18                      also request such an advance test for his or her own equipment and internet
19                      connection, and such requests shall be reasonably accommodated. Also
20                      reasonably in advance of the deposition, defending counsel shall confirm to
21                      the noticing party that the deponent is able to access and operate the remote
22                      deposition platform so that the deponent is able participate in the remote
23                      deposition effectively.
24               G.     Special Circumstances of the Witness. To the extent that the witness is
25               confronted with special circumstances that require accommodation, the parties
26               shall discuss in good faith reasonable options to proceed in a manner that avoids
27               such conflicts. No such option for accommodating the special circumstances of
28
     JOINT STIPULATION AND ORDER EXTENDING CASE
                                                                                                   -4-
     SCHEDULE
     Case No. 2:15-cv-01733-MCE-DB
     Case 2:15-cv-01733-MCE-DB Document 244 Filed 09/03/20 Page 6 of 14

 1               the deponent shall impose unreasonable burdens on the deponent or others in the
 2               household or require the deposition to take place outside of normal business hours,
 3               absent consent of all Participants.
 4         3.    Noticing a Remote Deposition
 5               A.     Counsel for the noticing party and the deponent will attempt to resolve any
 6               dispute concerning whether the conditions of Section 2 are satisfied for a particular
 7               witness/deposition. If such dispute cannot be resolved by counsel, the party
 8               seeking the deposition may seek guidance from the Court.
 9               B.     Unless otherwise agreed to, the deposition notice shall be served on all
10               parties at least 14 days in advance of the deposition and shall specifically advise
11               that the deposition will be taken remotely and include the date and time of the
12               deposition. The notice shall identify the vendor that the noticing party has retained
13               to facilitate the remote deposition and provide contact information (name, e-mail,
14               and telephone number) for an official or responsible employee of the vendor and
15               any other person(s) who have been appointed to provide technical support during
16               the deposition.
17         4.    Conducting a Remote Deposition
18               A.     Any remote deposition shall use a platform and system(s) that comply with
19               all requirements of this Order, including providing high-quality and reliable video
20               and audio streaming to all Participants; full synchronization of audio and video
21               with each other and with real-time transmission from the court reporter; and the
22               ability of every Participant to be heard clearly by all other Participants even if
23               another Participant is speaking (e.g., if an objection is being stated).
24               B.     No later than 24 hours in advance of a deposition, the parties shall provide
25               names of all planned Participants to the vendor retained to facilitate the deposition.
26               To the extent a party’s designated Participant is unable to attend the deposition for
27               any reason within the final 24 hour period, that party may designate a new
28
     JOINT STIPULATION AND ORDER EXTENDING CASE
                                                                                                      -5-
     SCHEDULE
     Case No. 2:15-cv-01733-MCE-DB
     Case 2:15-cv-01733-MCE-DB Document 244 Filed 09/03/20 Page 7 of 14

 1               Participant. Upon notice to all parties, that new Participant may use the credentials
 2               and/or password provided to the original Participant.
 3               C.        The noticing party and/or its vendor must ensure that only registered
 4               Participants are sent a link to join the deposition; no link should be posted on a
 5               website or otherwise made publicly available. The deposition conference
 6               password shall be provided in a separate e-mail communication from the e-mail
 7               communication providing the platform link. The vendor shall maintain a list of all
 8               Participants. No person in possession of the remote connection information shall
 9               disseminate that information to anyone except Participants.
10               D.        The party noticing the deposition shall arrange for technical support for the
11               duration of the deposition, to be available to any Participant in the event of
12               technological issues.
13               E.        The vendor shall provide a real-time transcript during the deposition that
14               shall be available to all Participants, upon request, via a feed that can be accessed
15               through the same device on which the video feed is being viewed or via a second
16               device.
17               F.        The vendor’s software/application shall automatically alert the court
18               reporter if any Participant is disconnected from the deposition. The deposition
19               shall be stopped immediately to resolve connectivity issues or other issues that
20               affect participation in the remote deposition, such as issues relating to undue
21               slowness, a loss of either of video or audio or a mismatch between the audio and
22               video feeds. Any time during which the deposition is paused due to technical
23               issues experienced by a Participant will not count against the time allotted for that
24               deposition.
25               G.        A videographer shall remotely capture the deposition video and provide a
26               certified recording. The video recording shall be only of the deponent, and only
27               time on the record in the deposition shall be recorded.
28
     JOINT STIPULATION AND ORDER EXTENDING CASE
                                                                                                   -6-
     SCHEDULE
     Case No. 2:15-cv-01733-MCE-DB
     Case 2:15-cv-01733-MCE-DB Document 244 Filed 09/03/20 Page 8 of 14

 1               H.     If privileged information is disclosed during the deposition due to a
 2               technical disruption, or to the extent any privileged conversation between a
 3               deponent and the deponent’s counsel is captured by a videoconferencing or other
 4               recording device, such disclosure shall not be deemed a waiver of privilege.
 5               I.     The questioning attorney shall wait until it is clear that a question has been
 6               fully answered before interjecting or asking another question. Any system and
 7               equipment used for a remote deposition must permit the defending lawyer(s) to
 8               assert objections in real time. If the defending lawyer is unable to do so, the
 9               deposition shall be suspended until the situation can be corrected. If any lawyer is
10               prevented from asserting a timely objection on the record due to a technical
11               disruption, that lawyer should attempt to assert the objection before the deposition
12               ends, in which case it will be preserved as if it had been timely presented and
13               recorded. If technical issues arise which prevent the objecting attorney from
14               participating in the deposition whereby it becomes impossible for the objecting
15               attorney to place a timely objection on the record before the deposition ends, and
16               within five business days of receipt of the final transcript that attorney provides a
17               sworn affidavit setting forth the facts on why the attorney was unable to place that
18               objection on the record before the deposition ended, the objection will be
19               preserved. Any dispute about the validity of such an objection may be presented
20               to the Court. Any objection by any party is preserved for all other parties who
21               intend to join without the need to join in the same; thus, counsel should not repeat
22               or “join” an objection already made by another lawyer.
23         5.    Authority of Court Reporter to Swear Deponent in Remotely
24               A.     The deposition shall be deemed to have been conducted before a court
25               reporter even if the court reporter is not physically present with the deponent so
26               long as the court reporter attends the deposition via reliable remote means (e.g.,
27

28
     JOINT STIPULATION AND ORDER EXTENDING CASE
                                                                                                   -7-
     SCHEDULE
     Case No. 2:15-cv-01733-MCE-DB
     Case 2:15-cv-01733-MCE-DB Document 244 Filed 09/03/20 Page 9 of 14

 1               videoconference) and so long as all Participants (including the court reporter) can
 2               hear and be heard by all other Participants at all times.
 3               B.     At the outset of the deposition, all Participants attending remotely shall be
 4               identified on the record. The court reporter is authorized to swear the deponent
 5               remotely. After the deponent has been sworn, the deponent must confirm that he
 6               or she has either powered down or, at a minimum, temporarily disabled the
 7               listening function on any Google Home, Amazon Echo, or any other known
 8               “listening devices” placed within listening distance of the deponent.
 9         6.    Exhibits
10               A.     If agreed to by the Parties, the noticing party and any other party who
11               intends to use exhibits during the deposition may deliver complete hard copies of
12               all potential exhibits to the deponent so that they are received one business day
13               before the scheduled start of the deposition. The deponent shall not view or open
14               the package prior to the time the exhibits are used in the deposition. When hard-
15               copy exhibits are used during the deposition, before asking about a particular
16               exhibit, the noticing party will transmit or display that exhibit electronically to all
17               Participants. In lieu of hard-copy exhibits, the noticing party may use electronic
18               exhibits. Before asking about a particular electronic exhibit, the noticing party
19               will transmit or display that exhibit electronically to all Participants including the
20               deponent. When defending counsel uses exhibits for purposes of follow-up
21               examination, defending counsel must transmit or display that exhibit electronically
22               to all Participants including the deponent before asking about a particular
23               electronic exhibit.
24               B.     To permit delivery of exhibits, the noticing party may require that all
25               Participants provide addresses to be used for this purpose. An address provided
26               pursuant to this Section shall be regarded as highly confidential and may not be
27

28
     JOINT STIPULATION AND ORDER EXTENDING CASE
                                                                                                   -8-
     SCHEDULE
     Case No. 2:15-cv-01733-MCE-DB
     Case 2:15-cv-01733-MCE-DB Document 244 Filed 09/03/20 Page 10 of 14

 1                used by the noticing party for any purpose other than arranging for delivery of
 2                exhibits.
 3                C.     When hard-copy exhibits are delivered, each exhibit shall be separated
 4                from the others in a clearly identifiable manner (e.g., by numbered tabs) so that
 5                they can be readily located by the deponent and other Participants. Parties are
 6                strongly encouraged to pre-mark each exhibit with exhibit numbers for use at the
 7                deposition. Exhibits need not be used during the deposition in numerical order.
 8                D.     If delivered in hard-copy, exhibits may be placed in sealed envelopes and,
 9                if so, shall not be opened until instructed during the deposition by the deposing
10                attorney. The breaking of the seal on the envelope by the deponent shall occur on
11                the video, and the court reporter shall note such occurrence on the record.. The
12                files consisting of exhibits transmitted electronically may not be opened and
13                reviewed until instructed during the deposition by the deposing attorney
14                E.     If hard-copy exhibits are used during the deposition, following completion
15                of the deposition, the deponent will secure the exhibits that were used in the
16                deposition in an envelope or box immediately following the deposition and will
17                not alter any exhibit (mark up, remove pages, etc.) after the conclusion of the
18                deposition. Participants shall store the exhibits in a secure location that protects
19                confidentiality. Counsel for the deponent – or, in the case of an unrepresented
20                deponent, noticing counsel – shall arrange for the delivery of the official set of
21                exhibits from the deponent to the court reporter. To preserve confidentiality,
22                unused exhibits in the possession of the deponent shall be returned or destroyed as
23                the noticing party directs.
24                F.     If the noticing party wishes also to use an electronic version of an exhibit,
25                the noticing party may direct the deponent to portions of the electronic version of
26                the document on the video deposition screen, and the deponent may request to
27                review the entire document, or any portion thereof, prior to answering questions
28
      JOINT STIPULATION AND ORDER EXTENDING CASE
                                                                                                    -9-
      SCHEDULE
      Case No. 2:15-cv-01733-MCE-DB
     Case 2:15-cv-01733-MCE-DB Document 244 Filed 09/03/20 Page 11 of 14

 1                regarding the exhibit. This protocol shall apply to exhibits used by defending
 2                counsel for follow-up examination. This protocol neither restricts nor enlarges a
 3                deponent’s right to review an entire document and not just those portions to which
 4                an attorney specifically directs the deponent.
 5          7.    Conduct During a Deposition and Communications With the Witness
 6                A.     During live testimony on the record, attorneys shall not communicate in
 7                any manner with the deponent in any way that cannot be heard or seen by all
 8                Participants to the deposition. This includes private messages of any kind,
 9                including but not limited to instant messages or text messages conveyed through
10                phones, smart watches, or similar devices. Such prohibition shall not affect the
11                right of the deponent and her/his lawyer(s) to communicate in private off the
12                record to the extent otherwise permitted under the applicable rules.
13                B.     To the extent that the vendor’s technology includes a “chat” feature or
14                similar capabilities, the noticing party shall ensure that the vendor either: (a)
15                disables the feature or (b) implements settings (if available) that require all
16                communications to be seen by all Participants. Nothing in this provision is to be
17                read as prohibiting otherwise appropriate communications among Participants by
18                other means.
19                C.     A deponent may consult privately with counsel during any time such
20                consultation would be permissible if the deposition were taken live, including by
21                asking for a break to seek advice on a possible issue of privilege.
22                D.     In instances where another Participant is in the same room with or
23                otherwise visible or audible to the deponent but the questioning attorney is not, the
24                noticing party may provide for a second video camera to record the actions of the
25                person in the same room as the deponent or who are otherwise visible or otherwise
26                visible or audible to deponent during times that the deponent is on the record.
27                Any such additional camera must be turned off during breaks and will not be
28
      JOINT STIPULATION AND ORDER EXTENDING CASE
                                                                                                      - 10 -
      SCHEDULE
      Case No. 2:15-cv-01733-MCE-DB
     Case 2:15-cv-01733-MCE-DB Document 244 Filed 09/03/20 Page 12 of 14

 1                considered part of the official record unless separately introduced as evidence in
 2                support of a noticed motion directed at the conduct of the Participant visible to the
 3                deponent during the deposition. The deponent must notify the noticing party at
 4                least 5 business days in advance of the remote deposition of his or her intention to
 5                have a Participant who will be visible or audible to the deponent during the
 6                remote deposition in order to enable the noticing party to provide a second video
 7                camera for that individual. Subject to the other provisions of this Order regarding
 8                the attendance of Participants at the remote deposition, in the absence of such
 9                notice, and absent alternative means for the individual visible or audible to the
10                deponent to be recorded on video during the deposition, that Participant will be
11                barred from being visible or audible to the deponent during the remote deposition.
12          8.    Errata
13                A.       Pursuant to Federal Rule of Civil Procedures 30(e), a deponent has thirty
14                (30) days following his or her receipt of the transcript to provide the court reporter
15                with an errata sheet listing corrections to the transcript and/or sign the transcript.
16          9.    Use of Testimony
17                A.       Any remote depositions conducted pursuant to and during the pendency of
18                this Order may be admitted at trial with the same effect as one recorded in-person,
19                subject to same rules and limitations of evidence that govern any deposition.
20          10.   Modification by Agreement
21                A.       The requirements of this Order may by modified with respect to an
22                individual deposition upon written agreement of all parties.
23          11.   Reservation of Rights
24                A.       Any party shall be entitled to oppose any procedure adopted for a remote
25                deposition insofar as it contends that protections provided herein, or their
26                implementation in a particular situation, are insufficient under the circumstances.
27                Any party wishing to state such an objection shall give timely notice to other
28
      JOINT STIPULATION AND ORDER EXTENDING CASE
                                                                                                     - 11 -
      SCHEDULE
      Case No. 2:15-cv-01733-MCE-DB
     Case 2:15-cv-01733-MCE-DB Document 244 Filed 09/03/20 Page 13 of 14

 1                 parties, who shall meet and confer about the objection and potential means of
 2                 addressing it. Nothing in this Order limits a Participant’s ability to seek judicial
 3                 assistance, either before or during a deposition.
 4

 5          IT IS SO STIPULATED.
 6

 7      Dated: September 1, 2020          O’MELVENY & MYERS, LLP
 8                                        By: _/s/ Carlos M. Lazatin __
 9                                               Carlos M. Lazatin

10                                        Richard B. Goetz (State Bar No. 115666)
                                          Carlos M. Lazatin (State Bar No. 229650)
11                                        400 South Hope Street
                                          Los Angeles, California 90071
12
                                          Telephone: (213) 430-6000
13                                        Facsimile: (213) 430-6407
                                          E-Mail: rgoetz@omm.com
14                                                clazatin@omm.com

15                                        Attorneys for Defendants

16

17

18

19    Dated: September 1, 2020                    BURSOR & FISHER, P.A.
20
                                          By: /s/ Frederick J. Klorczyk III (as authorized on 9/1/20)
21                                                    Frederick J. Klorczyk III

22                                        Neal J. Deckant (State Bar No. 322946)
                                          Frederick J. Klorczyk III (State Bar No. 320783)
23                                        1990 North California Boulevard, Suite 940
                                          Walnut Creek, CA 94596
24
                                          Telephone: (925) 300-4455
25                                        Facsimile: (925) 407-2700
                                          E-Mail: ndeckant@bursor.com
26                                                 fklorczyk@bursor.com
27                                        Attorneys for Plaintiff

28
      JOINT STIPULATION AND ORDER EXTENDING CASE
                                                                                                    - 12 -
      SCHEDULE
      Case No. 2:15-cv-01733-MCE-DB
     Case 2:15-cv-01733-MCE-DB Document 244 Filed 09/03/20 Page 14 of 14

 1                                             ORDER
 2          Pursuant to the parties’ stipulation, IT IS SO ORDERED.
 3    DATED: September 2, 2020                 /s/ DEBORAH BARNES
                                               UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      STIPULATION AND ORDER
      ESTABLISHING REMOTE DEPOSITION PROTOCOL
      Case No. 2:15-cv-01733-MCE-DB
